Citation Nr: 1601071	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-03 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the service-connected hypertension.

2. Entitlement to a rating in excess of 10 percent for the service-connected left knee strain with medial compartmental narrowing.

3. Entitlement to a rating in excess of 10 percent for the service-connected right knee strain with medial compartmental narrowing.

4. Entitlement to a rating in excess of 10 percent for the service-connected cervical strain with degenerative joint disease, C6-7 and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2015 rating decisions issued by the RO. The Veteran testified in a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015. A transcript of the hearing is associated with the claims file.

The issues of entitlement to increased ratings for the service-connected right knee and left knee strain with medial compartmental narrowing and the cervical strain with degenerative joint disease, C6-7 and intervertebral disc syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 





FINDING OF FACT

The Veteran's hypertension requires continuous medication for control. His hypertension is not shown to be productive of diastolic pressure readings that are predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected hypertension are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.104 Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2009. The claims were last adjudicated in January 2015 and August 2015 (left knee).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased ratings. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to have prejudiced the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Hypertension

The rating for the Veteran's hypertension has been assigned pursuant to Diagnostic Code 7101. See 38 C.F.R. § 4.104. A 10 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Higher ratings are also available based on even higher diastolic pressure readings.

The July 2009 report of VA examination reflects that the Veteran's blood pressure readings were 148/95, 147/96 and 143/90. He was prescribed Benazepril to treat his hypertension. He complained that his medication dosage had been increased 3 times in order to control his blood pressure. He also complained of head pressure (headache) and occasional blurred vision when his blood pressure was elevated. Subsequent blood pressure checks reflect that the Veteran's blood pressure readings were 130/93 and 125/84 (August 2009), 126/90 (June 2010), 122/74 (October 2010), 125/86 (April 2011), 117/81 (March 2012), and 130/80 (June 2012).  The December 2014 report of VA examination reflects that the Veteran's blood pressure readings were 140/90, 140/90 and 140/90. He was prescribed Amlodipine to treat his hypertension. The examiner indicated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more. 

In this case, the Board finds that the evidence shows that the Veteran requires continuous medication for control of his hypertension. Thus, this evidence demonstrates that the manifestations of his hypertension are contemplated by the assigned 10 percent rating. The Board concludes that the manifestations of the Veteran's hypertension do not warrant assignment of a rating in excess of 10 percent. In order to warrant a 20 percent rating there must be evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Based on the above, the Board finds that the criteria for a 20 percent rating for hypertension are not met. In this regard, the Board notes that the evidence as described above establishes that the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more Further, in the December 2014 VA examination report, the examiner explicitly indicated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.

The Board has considered the Veteran's assertions as to the nature and severity of his symptoms; however, they are found to be of limited credibility and probative value in this case. To that end, the Board is aware of the Veteran's Board hearing testimony regarding the effect his marital stress had on his hypertension. Further, the Board is aware that the Veteran also testified that he "sometimes" got blood pressure readings of 156/111 when checking his blood pressure at home. The Board also notes that the Veteran testified that he was prescribed a new medicine (Azor) to treat his hypertension because his previous medication was not properly controlling his hypertension. However, the Board finds that the medical evidence documented above is found to be more probative in determining that the signs and symptoms of his hypertension are adequately contemplated by the already assigned 10 percent rating. The medical findings as provided in the examination reports are based on examination and blood pressure testing conducted by competent medical providers and directly address the criteria under which the disability is evaluated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Thus, the Board finds that the preponderance of the evidence is against assignment of a higher rating. 

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the hypertension and left knee disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321. To that end, the rating criteria contemplate the Veteran's documented blood pressure readings (hypertension).  Hence, the rating criteria contemplate his symptomatology. Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Additionally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Further, the issue of a TDIU is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for the hypertension is denied.


REMAND

With respect to his claim for entitlement to a rating in excess of 10 percent for right knee and left knee strain with medial compartmental narrowing, the Veteran asserts that he has experienced a worsening of the symptoms related to his service-connected right and left knee disabilities. (See September 2015 Board hearing testimony). He was last afforded VA examination addressing this service-connected disabilities in December 2014 and June 2015 (left knee). Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of the service-connected right and left knee disabilities. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With regard to the Veteran's claim of entitlement to a rating in excess of 10 percent for the service-connected cervical strain with degenerative joint disease, C6-7 and intervertebral disc syndrome, in September 2015, the Veteran submitted a Notice of Disagreement (NOD) with the August 2015 rating decision that denied the claim. To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the Veteran's NOD. Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return the claims file to the Board with respect to this particular issue only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent updated VA treatment records and associate them with the record.

2. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his service-connected right and left knee disabilities. All tests and studies, to include range of motion testing, must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's service-connected right knee disability, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must provide a complete rationale for all the findings and opinions.  

3. The AOJ should issue a SOC addressing the issue of entitlement to a rating in excess of 10 percent for the service-connected cervical strain with degenerative joint disease, C6-7 and intervertebral disc syndrome. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


